Judge PARKER
concurring in the result.
I concur in the result only. In my view the language of testator’s Will did not create a fee tail estate in Nancy Russell and G.S. 41-1, therefore, has no applicability.
*291I am also of the opinion that the complaint for declaratory judgment to determine the relative interests of the parties under Nat H. Russell’s Will did in fact raise the issue of whether bodily heirs would include both natural and adopted children of defendant Nancy Russell. Paragraph 5 of the complaint asserts plaintiffs’ position that Nancy Russell must die survived by natural children. The prayer for relief seeks a declaration that “if she is not survived by natural children . . . the real estate will be solely the property of Thomas H. Russell and Susan Elizabeth Russell Sisson, their heirs and assigns as tenants in common . . . .” Therefore, this issue was properly before the trial court, and plaintiffs preserved their right to raise it on appeal.
Further, plaintiffs’ interest under the Will is, in my opinion, an executory interest rather than a contingent remainder. The interests of the parties created by the Will in testator’s property were as follows: (i) Cora Russell received a life estate; (ii) Nancy Russell received a vested remainder in the fee simple defeasible upon her death without a child surviving her; (iii) Thomas Russell and Elizabeth Sisson received an executory interest in the fee simple which will take effect in the event the contingent limitation occurs, namely that Nancy Russell dies without a child surviving her. See Ziegler v. Love, 185 N.C. 40, 115 S.E. 887 (1923). As noted by the majority, under the current statute, G.S. 48-23, the child may be an adopted child.
Finally, under the holding in White v. Alexander, 290 N.C. 75, 224 S.E.2d 617 (1976), I concur in that portion of the majority opinion holding that testator’s heirs at law to take in the event Nancy dies without a child surviving her would not include Nancy or persons taking under her. Additionally, contrary to defendants’ contention, under White, testator’s heirs at law for purposes of who shares in the executory interest, should the contingency occur, are determined at the time of the testator’s death. 290 N.C. at 81, 224 S.E.2d at 621.